Case: 21-20520        Document: 00516573711             Page: 1      Date Filed: 12/09/2022




             United States Court of Appeals
                  for the Fifth Circuit                                              United States Court of Appeals
                                                                                              Fifth Circuit

                                                                                            FILED
                                                                                     December 9, 2022
                                        No. 21-20520                                   Lyle W. Cayce
                                                                                            Clerk

   Domingo Herrera,

                                                                      Plaintiff—Appellee,

                                            versus

   Art Acevedo,

                                                                  Defendant—Appellant.


                     Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:20-CV-2083


   Before King, Stewart, and Haynes, Circuit Judges.
   Per Curiam:*
         Domingo Herrera filed this suit pursuant to 42 U.S.C. § 1983 against
   the City of Houston, Houston Police Chief Art Acevedo, and several
   Houston Police Department (HPD) officers, alleging that his First, Fourth,
   and Fourteenth Amendment rights were violated when he was arrested
   during a protest in Houston. The defendants moved to dismiss Herrera’s
   claims pursuant to Federal Rule of Civil Procedure 12(b)(6) and the district



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-20520       Document: 00516573711             Page: 2      Date Filed: 12/09/2022




                                        No. 21-20520


   court denied the motion. This interlocutory appeal followed. Because we
   agree with the district court’s determination that Herrera has pled a claim for
   relief that is plausible on its face, we AFFIRM.
                 I. FACTUAL & PROCEDURAL BACKGROUND
           On May 30, 2020, 1 Herrera was arrested while attending a George
   Floyd protest in Houston, Texas. According to Herrera, he and dozens of
   others were peacefully protesting on a downtown Houston sidewalk when a
   large group of HPD officers in riot gear converged on them and began to
   employ a maneuver known as “kettling” by forcing them into a small space
   and surrounding them, so they were unable to leave. Herrera alleges that he
   asked to leave but HPD officers told him he was being detained. Officers then
   bound Herrera’s hands with zip ties and transported him and numerous
   others to the Harris County jail where he was held for 24 hours before being
   released on a personal recognizance bond. Herrera contends that he was
   initially told that he was being charged with obstructing a roadway but that
   the obstruction charges were dropped about a week later.
          Soon thereafter on June 12, 2020, Herrera filed this § 1983 suit in
   federal district court alleging that the defendants violated his First, Fourth,
   and Fourteenth Amendment rights by unlawfully detaining him without
   probable cause during the protests. In his complaint, Herrera contended that
   HPD officers were aware that “he was committing no crime” but still
   arrested him because he was exercising his constitutionally “protected right
   to peaceably assemble and to speak with law enforcement officers.” He
   further claimed that, “the hundreds and hundreds of unlawful[] detentions
   and arrests for many days constitute[d] an [u]nconstitutional pattern,


   1
    Although there is some conflict in the record as to Herrera’s exact date of arrest, the
   parties agreed at the August 2021 motion hearing that the correct date is May 30, 2020.




                                              2
Case: 21-20520           Document: 00516573711                Page: 3   Date Filed: 12/09/2022




                                             No. 21-20520


   practice, custom, and procedure of the City of Houston” resulting in liability
   under Monell. 2 He also advanced a claim of malicious prosecution against the
   defendants on grounds that they created false police reports and documents
   stating that he had obstructed the roadway when he had not done so. 3
              The defendants moved to dismiss Herrera’s claims under Rule
   12(b)(6) on grounds of qualified immunity. See FED. R. CIV. P. 12(b)(6). In
   August 2021, the district court held a motion hearing and denied the
   defendants’ motion except with respect to Herrera’s Fourteenth
   Amendment claim which it dismissed without prejudice. During the hearing,
   the district court explained “I think you may have a very good claim on the
   qualified immunity as to Mr. Acevedo, but I think it’s a little bit early for that,
   too. We have clearly established law on preventing arrest without probable
   cause and arrest for the purpose of chilling protected speech.” The court
   then concluded “I think we need to know more about the circumstances and
   the motivations of Chief Acevedo before I can make that ruling. I think you
   may very well win on that, but I don’t think you’ll win at this stage.” It then
   memorialized its denial of the defendants’ Rule 12(b)(6) motion in a minute
   entry on the docket and the defendants filed this interlocutory appeal
   pursuant to 28 U.S.C. § 1291.




   2
       Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).
   3
    We note that although Herrera attempted to add eight additional plaintiffs to his suit, the
   district court denied leave to do so in April 2021. Thereafter, it appears that Herrera
   provided summaries of the relevant facts related to each of the non-parties in his amended
   complaint. While we acknowledge that the defendants disagree with Herrera’s decision to
   include the summaries, it is unnecessary that we address their concern to adjudicate the
   dispositive issues in this interlocutory appeal.




                                                    3
Case: 21-20520      Document: 00516573711           Page: 4     Date Filed: 12/09/2022




                                     No. 21-20520


                          II. Standard of Review
          “An order denying qualified immunity, to the extent it turns on an
   issue of law, is immediately appealable.” Laviage v. Fite, 47 F.4th 402, 405
   (5th Cir. 2022) (citing Morgan v. Swanson, 659 F.3d 359, 370 (5th Cir. 2011)).
   We conduct a de novo review of a district court’s denial of a motion to
   dismiss invoking the defense of qualified immunity. Club Retro, LLC v.
   Hilton, 568 F.3d 181, 194 (5th Cir. 2009). In doing so, “[w]e must accept all
   well-pleaded facts as true” and “view all facts and inferences in the light
   most favorable to the nonmoving party.” Id. (citation omitted). “To resist
   dismissal, plaintiffs must plead ‘enough facts to state a claim for relief that is
   plausible on its face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
   570 (2007)).
                                III. Discussion
          On appeal, the defendants argue that the district court erred in
   denying their motion to dismiss on qualified immunity grounds. They
   contend that Herrera has failed to plead sufficient facts stating a claim for a
   constitutional violation by Acevedo individually and that, even if he has
   stated a claim, he has failed to show that the allegedly violated right was
   clearly established. For reasons which we will explain below, we disagree.
          When a plaintiff sues a governmental official for alleged violations of
   his constitutional rights, qualified immunity protects the official “from
   liability for civil damages insofar as their conduct does not violate clearly
   established statutory or constitutional rights of which a reasonable person
   would have known.’” Byrd v. Cornelius, 52 F.4th 265, 270–71 (5th Cir. 2022)
   (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). To determine
   whether qualified immunity applies, this court engages in a two-part inquiry
   asking first whether “the facts alleged show the officer’s conduct violated a
   constitutional right” and second, “whether the right was clearly




                                           4
Case: 21-20520      Document: 00516573711           Page: 5    Date Filed: 12/09/2022




                                     No. 21-20520


   established” at the time of the alleged violation. Id. at 271 (citing Saucier v.
   Katz, 533 U.S. 194, 201 (2001)). Appellate courts are “permitted to exercise
   their sound discretion in deciding which of the two prongs of the qualified
   immunity analysis should be addressed first.” Id. (citing Pearson v. Callahan,
   555 U.S. 223, 236 (2009)).
           “Individuals who protest are [] protected under the First Amendment
   from retaliatory actions by government officials.” See Davidson v. City of
   Stafford, 848 F.3d 384, 391 (5th Cir. 2017) (citing Allen v. Cisneros, 815 F.3d
   239, 244 (5th Cir. 2016)); Nieves v. Bartlett, 139 S. Ct. 1715, 1722 (2019)
   (citation omitted). Similarly, “[a] warrantless arrest without probable cause
   violates clearly established law defining an individual’s rights under the
   Fourth Amendment.” Id. (citing Hogan v. Cunningham, 722 F.3d 725, 731
   (5th Cir. 2013)). If an officer has probable cause to seize an individual such as
   a protestor, however, “the objectives of law enforcement take primacy over
   the citizen’s right to avoid retaliation.” Id. In this context, “probable cause
   ‘means facts and circumstances within the officer’s knowledge that are
   sufficient to warrant a prudent person, or one of reasonable caution, in
   believing, in the circumstances shown, that the suspect has committed, is
   committing, or is about to commit an offense.’” Id. (citations omitted).
   Consequently, officers are entitled to qualified immunity “unless there was
   no actual probable cause for the arrest and the officers were objectively
   unreasonable in believing there was probable cause for the arrest.” Id.
   (citations omitted). Under this scenario, “probable cause may be for any
   crime and is not limited to the crime that the officers subjectively considered
   at the time they perform[ed the] arrest.” Id. (citing Club Retro, 568 F.3d at
   204).
           Here, the district court stated at the motion hearing that it could not
   yet dismiss Herrera’s First and Fourth Amendment claims against the
   defendants because of the existence of “clearly established law on preventing



                                          5
Case: 21-20520           Document: 00516573711                Page: 6       Date Filed: 12/09/2022




                                             No. 21-20520


   arrest without probable cause and arrest for the purpose of chilling protected
   speech.” We agree. The defendants’ primary argument on appeal is that
   HPD officers had probable cause to arrest Herrera because he violated
   Section 42.03 of the Texas Penal Code when he stood on, or obstructed, the
   sidewalk to participate in the protests. See TEX. PENAL CODE § 42.03. 4 As
   this court has explained in this exact scenario, however, there is no probable
   cause to arrest under this statute without a showing that the individual
   actually “render[ed] [passage] impassable or . . . render[ed] passage
   unreasonably inconvenient or hazardous.” See Davidson, 848 F.3d at 393
   (“Given that the information available to [the officers] at the time of [the
   protestor’s] arrest indicated that (1) [the protestor] had delayed (by his
   words, not physically), but not prevented anyone from entering the Clinic
   and (2) [the protestor] was exercising his First Amendment rights by
   protesting, it was objectively unreasonable for these officers to conclude that
   there was probable cause to arrest [the protestor] under § 42.03.”). Indeed,
   as we have observed, “[b]y requiring [under § 42.03] that passage be severely
   restricted or completely blocked . . . we give ample breathing room for the
   exercise of First Amendment rights. At the same time, such a definition


   4
       Section 42.03 states in pertinent part:
              (a) A person commits an offense if, without legal privilege or authority, he
              intentionally, knowingly, or recklessly:
              (1) obstructs a highway, street, sidewalk, railway, waterway, elevator, aisle,
              hallway, entrance, or exit to which the public or a substantial group of the
              public has access, or any other place used for the passage of persons,
              vehicles, or conveyances, regardless of the means of creating the
              obstruction and whether the obstruction arises from his acts alone or from
              his acts and the acts of others[.]
                                                   ...
              (b) For purposes of this section, “obstruct” means to render impassable
              or to render passage unreasonably inconvenient or hazardous.




                                                    6
Case: 21-20520      Document: 00516573711           Page: 7     Date Filed: 12/09/2022




                                     No. 21-20520


   adequately protects the right of the public to have access to the . . . premises.”
   See Sherman v. State, 626 S.W.2d 520, 526 (Tex. Crim. App. 1981).
          In addition to the cases establishing the potential lack of probable
   cause in the context of arresting protestors under § 42.03, extensive case law
   also existed at the time of Herrera’s arrest clearly establishing that an arrest
   without probable cause violates both First and Fourth Amendment rights.
   See Davidson, 848 F.3d at 393–94 (citing Club Retro, 568 F.3d at 206 (“The
   Fourth Amendment right to be free from false arrest—arrest without
   probable cause—was clearly established at the time of [the arrests in
   2006].”); Keenan v. Tejeda, 290 F.3d 252, 262 (5th Cir. 2002) (“If no
   reasonable police officer could have believed that probable cause existed for
   the law enforcement actions of [the officers] against the plaintiffs, then their
   retaliation violated clearly established law of this circuit.”)). Texas courts
   have likewise consistently recognized the First and Fourth Amendment
   rights of protestors to express their views without being subjected to false
   arrests. See Faust v. State, 491 S.W.3d 733, 745 (Tex. Crim. App. 2016)
   (“Public streets and sidewalks are traditional public forums. Picketing and
   marching, if peaceful and orderly, are entitled to First Amendment
   protection as methods of expression. There is no dispute that [the protestors]
   had a First Amendment right to express their views in a public forum.”);
   Iranian Muslim Org. v. City of San Antonio, 615 S.W.2d 202, 205 (Tex. 1981)
   (“The freedoms of speech, peaceable assembly and the right of petition,
   guaranteed by the first amendment to the Constitution of the United States,
   are basic to the fabric of our liberty. The rights to picket and demonstrate in
   public places, particularly streets, sidewalks, and parks, are extended first
   amendment protection.” (citing Lehman v. City of Shaker Heights, 418 U.S.
   298, 303 (1974); Shuttlesworth v. City of Birmingham, 394 U.S. 147 (1969); Cox
   v. Louisiana, 379 U.S. 536 (1965); Hague v. C.I.O., 307 U.S. 496, 515 (1939)).




                                           7
Case: 21-20520        Document: 00516573711        Page: 8    Date Filed: 12/09/2022




                                    No. 21-20520


          Here, according to Herrera’s amended complaint, he “had not
   obstructed any roadway” yet he was arrested for violating Texas’s roadway
   obstruction statute while attempting to participate in a constitutionally
   protected peaceful protest. It is unclear from this record if HPD officers had
   probable cause to arrest Herrera during the protest. In turn, it is unclear if
   there was a violation of Herrera’s First and Fourth Amendment rights when
   he was arrested. As the district court observed, “[t]here’s no way to make a
   determination . . . right now whether [Herrera] was or was not violating
   Texas Penal Code.” If the facts in Herrera’s complaint are taken to be true,
   however, he has at minimum pled enough “to state a claim for relief that is
   plausible on its face” and thus survives the motion-to-dismiss stage. Club
   Retro, 568 F.3d at 194. Accordingly, we hold that the district court did not err
   in denying the defendants’ motion to dismiss on grounds of qualified
   immunity.
          Finally, both parties draw our attention to another appeal related to
   this one that was recently adjudicated by a panel of this court, No. 21-20623,
   Utley v. City of Houston, 2022 WL 2188529 (5th Cir. June 17, 2022) (per
   curiam) (unpublished). The district court in the related appeal (Utley) denied
   the defendants’ motion to consolidate that appeal with this one (Herrera),
   explaining that:
          It appears that some overlapping questions of fact and law may
          exist, at least at a certain level of generality. But the exact
          nature of the protests each day and any alleged precipitating
          factor in the arrests of Utley and Herrera are at variance, being
          four days apart and in different geographic locations. The
          arresting officers also aren’t alleged to be the same. These
          differences risk juror confusion if consolidated. And given the
          differences in time, location, method of arrest, and arresting
          officers, a potentially different result in each action can’t be
          ascribed to inconsistent adjudications. Different actors and
          conduct permit different liability conclusions.



                                          8
Case: 21-20520     Document: 00516573711           Page: 9   Date Filed: 12/09/2022




                                    No. 21-20520


   After denying the defendants’ consolidation motion, the district court
   granted their Rule 12(b)(6) motion to dismiss for failure to state a claim. A
   panel of this court then affirmed the district court’s dismissal order on
   grounds that “Utley’s first amended complaint contain[ed] nothing other
   than conclusory allegations in support of his claims.” Id. at *1. The
   defendants in Herrera’s appeal now request that we follow the Utley panel’s
   decision and dismiss this case for the same reasons. While we recognize that
   similarities exist between the two related appeals, we agree with the district
   court’s reasoning for denying the defendants’ consolidation motion and do
   not consider ourselves bound by the related appeal panel’s unpublished, non-
   precedential holding affirming the district court’s order dismissing Utley’s
   claims. See Ballard v. Burton, 444 F.3d 391, 401 n.7 (5th Cir. 2006) (“An
   unpublished opinion issued after January 1, 1996 is not controlling precedent,
   but may be persuasive authority.”).
                               IV. Conclusion
          The district court’s order denying the defendants’ motion to dismiss
   is AFFIRMED.




                                         9